In State v. Ouimette, 105 R. I. 777, 251 A. 2d 412, court dismissed bill of exceptions in which defendant sought to advantage himself of P. L. 1968, chap. 234, now G. L. 1956, §§9-24-32, 33, contending that defendant in any criminal matter should be permitted to prosecute his exceptions to any findings, rulings, decisions, orders or judgments of the Superior or Family Courts before trial as well as after trial in same manner as the Attorney General may do. Implicit in that dismissal order was the holding that only the State could prosecute exceptions under that enactment. What was implicit in State v. Ouimette, supra, court now makes explicit.
Motion of State to dismiss defendant’s bill of exceptions filed by him under G. L. 1956, §§9-24-32, 33 is granted. Herbert F. DeSimone, Attorney General, Donald P. Ryan, Asst. Attorney General, for plaintiff. Richard Capalli, for defendant.